DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-10, 21, 23-26, 28-32, and 34-38 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, provide, within an application in a device, a user interface element for sending at least one file to a contact using a messaging application, the at least one file is suggested by the application to be relevant to the contact and is stored at the device; after received a selection of the user interface element, transmit a request to store the at least one file in association with a shared storage area to a server; transmit, via the messaging application, a message to the contact in an active message thread of the messaging application, the message includes information for accessing the at least one file associated with the shared storage area, the at least one file includes a group of files, the group of files is represented as a single message element within the active message thread; the single message element includes a single message bubble that includes contextual information representing the group of files, and the contextual information includes a representation of one of the group of files that has been determined to be a main file of the group of files, in light of other features described in independent claims 1, 21, and 26.
Meyers, Jr. et al. (US 2015/0134751 A1) discloses receive a selection of files from a local drive, and a user interface element depicting sharing options can be provided; in response to receiving a command for attachment option, upload a copy of the files to cloud storage while within email application; generate a URL for the files and insert the link into message body of an electronic message, 
Maarek et al. (US 2018/0219814 A1) discloses a user drafts a message to another user; a collection of photos associated with the user is identified, and at least one of these photos is to be recommended to the user for inclusion in the drafted message; a set of photos within the identified collection of photos is identified based on content of the drafted message or based on identifying information of the recipient; analyze the collection of photos using facial recognition technology in order to identify a set of images that includes a digital representation of the recipient user; analyze the text of the message in order to identify a set of photos within the collection that have a similar (to at least a threshold level) context; a user selects a set of the photos from the identified photos and communicate the photos to the user.  Maarek does not explicitly disclose provide, within an application in a device, a user interface element for sending at least one file to a contact using a messaging application, the at least one file is suggested by the application to be relevant to the contact and is stored at the device; after received a selection of the user interface element, transmit a request to store the at least one file in association with a shared storage area to a server; transmit, via the messaging application, a message to the contact in an active message thread of the messaging application, the message includes information for accessing the at least one file associated with the shared storage area, the at least one file includes a group of files, the group of files is represented as a single message element within the active message thread; the single message element includes a single message bubble that includes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





Kaylee Huang
06/07/2021
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447